Citation Nr: 1100119	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae, for the period prior to November 26, 
2008.

2.  Entitlement to an evaluation greater than 10 percent for 
pseudofolliculitis barbae, for the period beginning November 26, 
2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The case was subsequently transferred to the RO in 
Anchorage, Alaska.  

In May 2007, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  

In September 2008, the Board in pertinent part remanded the 
issues of entitlement to service connection for bilateral knee 
sprains; and for an initial compensable evaluation for 
pseudofolliculitis barbae.  In May 2010, the RO granted 
entitlement to service connection for right and left knee 
sprains.  As this issue was resolved, it is no longer for 
consideration by the Board.  The RO also increased the evaluation 
for pseudofolliculitis barbae to 10 percent effective November 
26, 2008.  The Board has rephrased the issue to reflect staged 
ratings.  


FINDINGS OF FACT

1.  The predominant disability associated with the Veteran's 
service-connected pseudofolliculitis barbae is consistent with 
dermatitis.  

2.  For the period prior to November 26, 2008, the evidence does 
not show that pseudofolliculitis barbae involves at least 5 
percent, but less than 20 percent of the entire body, or at least 
5 percent, but less than 20 percent of the exposed areas 
affected; and the condition is not treated with systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  

3.  For the period beginning November 26, 2008, the evidence 
shows that pseudofolliculitis barbae involves 20 percent of 
exposed areas affected.  


CONCLUSIONS OF LAW

1.  For the period prior to November 26, 2008, the criteria for a 
compensable evaluation for pseudofolliculitis barbae are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2010).  

2.  For the period beginning November 26, 2008, the criteria for 
a 30 percent evaluation, and no more, for pseudofolliculitis 
barbae are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  The Board notes that the "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2009).  Thus, any error related to this 
element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the claim for a higher disability rating for 
pseudofolliculitis barbae is a "downstream" issue in that it 
arose from the initial grant of service connection.  Prior to the 
rating decision granting service connection, the RO issued 
letters in May and June 2003 that notified the Veteran of the 
evidence necessary to substantiate his claim for service 
connection.  He was advised of the information and evidence VA 
would obtain and of the information and evidence he was 
responsible for providing.  

For initial rating claims, where, as here, service connection has 
been granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In March 2006, the Veteran was provided information regarding how 
VA assigns disability ratings and effective dates.  Additional 
notification was provided in November 2008.  Throughout the 
appeal the Veteran has been advised of the applicable rating 
criteria.  The claim was most recently readjudicated in the May 
2010 supplemental statement of the case.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
service records and relevant treatment records, and providing a 
VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

The claims file contains service treatment records, private 
medical records, and VA medical center records.  The Veteran has 
not identified additional relevant records that need to be 
obtained.  Pursuant to the September 2008 remand, the Veteran was 
provided additional VA examination in November 2008.  A January 
2010 deferred rating indicates that additional examination was 
needed because the previous examination did not provide an 
etiology opinion as requested by the Board.  A handwritten note 
dated in May 2010 indicates that an etiology opinion was not 
needed.  On review, the remand did not request an etiology 
opinion with regard to already service-connected 
pseudofolliculitis barbae and the Board finds that the remand 
directives were sufficiently complied with.  Dyment v. West, 13 
Vet. App. 141 (1999).  The Veteran was previously provided VA 
examinations to assess the severity of his pseudofolliculitis 
barbae in August 2003 and July 2006.  The evidence of record is 
sufficient for rating purposes and further examination is not 
required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).




Analysis

In October 2003, the RO granted entitlement to service connection 
for pseudofolliculitis barbae and assigned a 0 percent evaluation 
effective April 15, 2003.  The Veteran disagreed with the 
evaluation and subsequently perfected this appeal.  

In his August 2005 VA Form 9, the Veteran reported that his 
condition was a constant embarrassment due to facial 
discoloration and profuse rashes in the heat.  The March 2007 
statement of accredited representative indicates that the rash 
was affecting the Veteran because he feels "gross looking".  

At the May 2007 hearing, the representative argued that the skin 
condition affected the Veteran's employment opportunities.  The 
Veteran testified that he burned his face with Magic Shave and 
that he gets rash and discolored figures on his face.  He has 
been prescribed topical creams and tries to shave one or two 
times a week.  

In May 2010, the RO increased the evaluation for 
pseudofolliculitis barbae to 10 percent effective November 26, 
2008.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO evaluated the Veteran's disability pursuant to Diagnostic 
Code 7813.  Under this provision, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) is rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DC's 
7801, 7802, 7803, 7804, 7805), or dermatitis (DC 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813.  The Board observes that the criteria for rating scars 
were revised effective October 23, 2008 and that a Veteran who 
was rated under Diagnostic Codes 7800-7805 before October 23, 
2008 can request review under the new regulations.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  Under 
the circumstances of this case, the revised regulations are not 
for application.  

On review, the Veteran's skin condition involves rash and skin 
eruptions in the facial area.  The Board acknowledges the 
Veteran's contentions that the rash affects his appearance; 
however, objective evidence does not show permanent scarring or 
facial disfigurement.  The predominant disability is consistent 
with dermatitis and the Board finds no basis for evaluating the 
condition as disfigurement of the head, face, or neck, or as 
scars.  

Pursuant to the rating schedule, dermatitis is evaluated as 
follows: less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy required during the past 12-month period (0 percent); at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period (10 percent); 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period (30 percent); and more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

i. For the period prior to November 26, 2008

The Veteran underwent a VA examination in August 2003.  He 
reported that he does not shave on a daily basis and usually 
shaves once a week.  No lesions were noted on physical 
examination and there was no scarring from the pseudofolliculitis 
barbae.  The Veteran had a goatee and a mustache and 2 day old 
growth of beard with no unusual skin problems.  Diagnosis was 
pseudofolliculitis barbae, with no scarring.  

The claims file contains extensive VA medical records, which show 
treatment for numerous disabilities.  Note dated in December 2003 
indicates that the Veteran came to the clinic to establish with a 
provider.  Physical examination showed no skin eruptions.  

Note dated in September 2005 indicates that a dermatology consult 
was requested for onychomycosis.  Hydrocortisone cream was also 
prescribed for the Veteran's facial skin problem, which was a 
pseudofolliculitis barbae eruption.  

Dermatology consult in November 2005 indicates the Veteran had 
pseudofolliculitis, characterized by some erythema, 
hyperpigmentation from old lesions, and a few erythematous 
follicular papules.  Diagnosis was pseudofolliculitis.  The 
physician discussed shaving technique, use of a Buf-Puf, and not 
plucking hairs with the Veteran.  

On VA examination in July 2006, the Veteran reported that his 
symptoms continue to be intermittent and were primarily 
aggravated with shaving.  He shaves once to twice a week.  On 
physical examination, there were scattered pustules of less than 
10 in number over both sides of the face less than 2 mm in 
diameter.  Otherwise, there was normal appearance of the 
epidermis without subdermal nodularity or cystic formation.  
There was no scarring or disfigurement noted.  Diagnosis was 
chronic moderate pseudofolliculitis with mild hyperchromic 
changes in the beard line.  The examiner noted that the Veteran 
had a full beard that hid the dermis fairly well.  

The Veteran was admitted to a private facility for psychiatric 
observation in January 2006.  On physical examination, the skin 
was reported as without rash.  

Active medication list as of August 2006 included triamcinolone 
acetonide cream, which was to be applied to affected areas on the 
face at bedtime.  An October 2006 dermatology note indicates the 
Veteran was having some trouble with pseudofolliculitis, but less 
than before.  

Primary care note dated in November 2007 indicates the Veteran 
was seen for evaluation of a skin irritation on the face.  He 
reported that he pulled an ingrown hair and squeezed the area and 
that it had become swollen and painful.  He reported a history of 
dermatitis from shaving.  Physical examination showed a 5 cm area 
of mild excoriation/swelling and tenderness with palpation on the 
right mid cheek.  No firm mass was felt.  Assessment was 
cellulitis of the face.  He was treated with antibiotics and warm 
compresses.  

VA mental health note dated in December 2007 indicates that the 
writer had a face to face meeting with the Veteran.  His grooming 
and hygiene were excellent and nothing was noticed on the skin.  

The Veteran underwent a VA history and physical in January 2008.  
He reported a history of chronic recurrent folliculitis barbae 
and that he has recurrent rash from shaving.  Cellulitis was 
treated two months prior.  On physical examination, there were no 
unusual lesions of the face or neck.  Assessment was chronic 
recurrent folliculitis barbae.  

A June 2008 primary care note indicates that the Veteran was 
being released from the domiciliary and wanted to reestablish 
primary care.  Examination of the skin showed no rashes or 
lesions.  

As noted, the Veteran's disability was noncompensable prior to 
November 26, 2008.  In considering the level of disability, the 
Board acknowledges the Veteran's complaints as well as the August 
2010 informal hearing presentation, wherein the representative 
stated the Veteran contends that his symptoms have been 
consistent and that a higher initial evaluation is warranted.  
The Veteran is competent to report symptoms related to his 
pseudofolliculitis barbae.  See McCartt v. West, 12 Vet. App. 164 
(1999); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of lay 
observation).

The Veteran's reports of a consistent level of disability, 
however, are not supported by objective evidence.  The record 
contains voluminous VA records and complaints and findings 
related to pseudofolliculitis barbae were not frequently noted.  
The Veteran even described his symptoms as intermittent on VA 
examination in July 2006.  The Board acknowledges that VA 
examinations during this period did not specifically indicate the 
percentage of the body or exposed areas affected.  
Notwithstanding, and as discussed above, objective findings do 
not suggest significant disability and the absence of rash or 
lesions was documented on numerous occasions.  

On review, the overall evidence for this period does not show the 
condition involves at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent, of the exposed areas affected.  The Veteran uses topical 
creams and was treated with a course of antibiotics, but there is 
no indication of systemic therapy such as corticosteroids or 
immunosuppressives.  

For the period prior to November 26, 2008, the criteria for a 10 
percent evaluation are not met or more nearly approximated.  



ii. For the period beginning November 26, 2008

The Veteran most recently underwent a VA examination on November 
26, 2008.  The claims file and medical records were reviewed.  
The Veteran reported constant recurrent skin eruptions.  He uses 
over-the-counter lotion once a day.  On physical examination, 
less than 5 percent of the total body area was affected; 20 
percent of exposed areas were affected.  The examiner noted that 
there were no other significant skin findings.  Diagnosis was 
pseudofolliculitis barbae.  The examiner also stated that the 
Veteran had talked with his employer about the beard and has been 
given permission to use a clipper rather than shave.  Photographs 
were taken at the examination.  On review, they appear to show 
scattered red bumps in the beard and cheek areas.  These 
photographs were apparently not initially associated with the 
examination report and additional photos were taken in March 
2009.  These photographs appear to show findings similar to those 
shown in November 2008.  

In the August 2010 informal hearing presentation, the 
representative argued that a 30 percent evaluation was warranted 
based on the examination finding that 20 percent of the exposed 
area was affected.  

As noted, the RO assigned a 10 percent evaluation effective 
November 26, 2008.  On review, the Board finds that the criteria 
for a 30 percent evaluation are met.  That is, the November 2008 
VA examination showed the condition involved 20 percent of the 
exposed areas affected.  Pursuant to the rating schedule, a 30 
percent evaluation is warranted when 20 to 40 percent of exposed 
areas are affected.  38 C.F.R. § 4.118, Diagnostic Code 7806.  An 
evaluation greater than 30 percent is not warranted as there is 
no evidence the pseudofolliculitis involves more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected; and there is no evidence of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

The RO assigned staged ratings and the Board finds no basis for 
assigning additional evaluation periods.  See Fenderson.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the 
Veteran's disability level and symptomotology resulting from his 
service-connected pseudofolliculitis barbae.  Thus, as his 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral for 
extraschedular evaluation is in order.  Id.


ORDER

For the period prior to November 26, 2008, a compensable 
evaluation for pseudofolliculitis barbae is denied.  

For the period beginning November 26, 2008, a 30 percent 
evaluation for pseudofolliculitis barbae is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


